DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on June 16, 2022.  Claims 4, 8-10, 12, 15, 19 and 24 have been cancelled.  Claims 1-3, 5-7, 11, 13-14, 16-18, 20-23 and 25-28 are pending.  Claims 1, 13 and 23 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Allowable Subject Matter
Claims 1-3, 5-7, 11, 13, 14, 16-18, 20-23 and 25-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, German Patent Publication No. DE102011113723A1 to Müller, discloses a method for customizing a human-machine interface of a motor vehicle to body measurements of a driver of the motor vehicle by determining body measurements of the driver.  The man-machine interface 3, especially the seat device 19 and the steering device 21, are in body dimensions 5 the driver 7 customizable. For this purpose, in particular a seat, in particular a length, a height, a backrest angle, a height of a headrest, an angle of a seat cushion, a relative position in the longitudinal direction of the motor vehicle 1 seen and / or further adjustment dimensions of the seat device 19 and / or a length and / or a height of the steering device 21 by means of a device 17 be adjustable (see paragraph [0017]).
With respect to independent claims 1, 13 and 23, Müller, taken singly or in combination with other prior art of record, does not disclose or teach determine settings for the seat cushion and a steering wheel such that shoulder contact is maintained with a seat backrest when the steering wheel is turned, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661